DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 19 and 21-31 were previously pending and subject to Final Action, hereinafter, “the Final Action,” dated June 9, 2021. In the response submitted on October 11, 2021, claim 19 were amended and claims 32 and 33 were added.  Therefore, claims 19 and 21-33 are currently pending and subject to the following Non-Final action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on October 11, 2021.
Applicant’s arguments on pages 7 thru 12 of the Response, concerning the previous rejection of claims 19 and 21-31 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
Regarding Step 2A—Prong I, the following statements have been taken from page 8 of the Response: “Claim 19 is not directed to an Abstract Idea or Judicial Exception Equated to an Abstract Idea.”
Examiner respectfully reminds Applicant that Step 2A—Prong I analysis is directed to determining if a claim recites an abstract idea. It appears Applicant is arguing the amended claims are not directed to an abstract idea, which is analyzed in Step 2A—Prong II. Examiner respectfully disagrees with the arguments above, because amended “a method for facilitating transaction of utilities,” under Step 2A—Prong I. Moreover, based on the newly amended claim limitations in claim 19, e.g., “an automated control process to route and regulate transaction of utilities,” Examiner withdraws the previous assertion in the Final Action that the claim as a whole and combination thereof recites a mental process. 
Wherein, the following limitations taken from amended independent claim 19 disclose recite a method of organizing human activity:
rout[ing] and regulat[ing] transaction of utilities;
receiving a request…associated with a transaction of a utility from a requester…;
receiving…an energy information corresponding…to at least one provider;
…figure[ing] out the transaction based on the received request and the energy information;
providing at least one list of a plurality of routes connecting between the requester and at least on provider who, based on the energy information, can provide the utility to the requester;
analyzing the plurality of routes…by calculating costs for the routes based on the utility related information which is provided by at least one provider…and stored, wherein the cost calculation…is also based on the following mathematical expression:
             
                m
                i
                n
                 
                
                    
                        ∑
                        
                            i
                            ∈
                            
                                
                                    n
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        P
                                        
                                            
                                                d
                                                e
                                                c
                                                a
                                                y
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                 
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            ∈
                                            
                                                
                                                    k
                                                    
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        l
                                                        o
                                                        s
                                                        s
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                ×
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                +
                                                
                                                    
                                                        T
                                                        c
                                                        o
                                                        s
                                                        t
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the utility associated with the provider associated with the selected route, to ensure that the reserved utility is provided to the requester instead of other requesters. 
For example, “a transaction of a product, which can include trading of a commodity in various industries had traditionally required at least bilateral involvement form production/creation of the goods or service to consumption by consumers,” is at least related to “fundamental economic practices” within the goods/services industry. (PG Pub Specification, ¶ [0004]). Moreover, the following is an example of “commercial interaction” in the goods and services industry, “the producer or trader to provide an optimal product offering to the consumer based on the consumer’s complex needs.” (PG Pub fundamental economic practices” and “commercial interaction” in the goods and services industry. (See PG Pub Specification, ¶¶ [0078]-[0082]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Accordingly, taken as a whole and as and combination thereof, amended independent claim 19 recites an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2A—Prong II, Examiner recognizes Applicant’s arguments on pages 8-10 of the Response regarding Step 2A—Prong II. Wherein, Applicant appears to assert that amended claim 19 is analogous to Example 40 within the 2019 PEG. Additionally, Applicant states, “an improvement to a particular technology is recited due to at least the following: 1) the requestor device is positively recited as providing the request to the facilitating device processor, 2) the regulator and/or metering monitor devices of the provider are positively recited as providing measured energy information to the processor of the facilitator device, and 3) the requester, facilitator, and provider devices and the regulator and/or metering monitor are positively recited as separate devices of the system to recite an improvement to the particular technology of power brokering far beyond a simple recitation of a judicial exception embodied on a general purpose computer. Taken together, these claim elements are narrowly drawn to a practical.” 9Finally, Applicant states, “claims 32 and 33 specify that these system processes are occurring in real-time.” 
the combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold…a specific improvement over prior systems, resulting in improved network monitoring” of Example 40. Wherein, Applicant states the positively recited additional elements provide an “improvement to the particular technology of power brokering” which is analogized to the “improved network monitoring” of Example 40. However, Examiner respectfully submits the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase,” i.e., a method that is not sufficient to show an improvement in computer-functionality. See MPEP 2106.05(a)(I). Examiner’s assertion is based on Applicant’s disclosure of facilitating the transaction between the provider and requester being “laborious, inefficient, and not thorough” and “a need for a better supply-side and demand-side matching of the product.” (See PG Pub Specification, ¶¶ [0007]-[0008]). Wherein, the need is addressed by the claimed process of receiving, analyzing, calculating, selecting, and matching of data and determining operations to be performed by the additional elements, i.e., (i) “a facilitating system computing device;” (ii) “a requester computing device,” (iii) “a regulator,” (iv) “a metering monitor,” (v) “a processor,” (vi) “a provider computing device,” (vii) “a database,” and (viii) “executing…a smart contract.” However, the additional elements are all recited at a high-level of generality, as will be further discussed in the detailed 35 U.S.C. § 101 rejection below, such that they do not transform the exception into a patent eligible application. Wherein, the additional elements: 
merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., “apply it;” and
amount to no more than “generally linking” the abstract idea to a particular technological environment, i.e., the abstract idea being implemented by computers. See MPEP §§ 2106.05(f) and 2106.05(h).
Moreover, Examiner respectfully asserts that process(es) occurring in real-time further refines the abstract idea and is not consider an additional element sufficient to demonstrate integration of the abstract idea into a practical application. Accordingly, Examiner respectfully submits the claimed invention is analogous to “a commonplace business method being applied on a general purpose computer.” Wherein, “it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” See MPEP 2106.05(a)(II) and 2106.05(b)(I). 
Therefore, taken as a whole and a combination thereof, the additional elements fail to integrate the abstract idea into a practical application, because the additional elements are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application as will be further discussed in the detailed 35 U.S.C. § 101 analysis below. Accordingly, taken as a whole and as and combination claims 19 and 21-33 are directed an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below.
Regarding Step 2B, Applicant asserts, “amended independent claim 19 recites several specific, unconventional limitations that add more than what is well understood or routine and confine the claims to particular useful applications by reciting more than simple conventional steps at a high level of generality.” Applicant further states, “an automated system that positively recites” “special-purpose” additional elements to perform “specific route analysis and cost determination by a particular mathematical calculation to reduce waste for utilities at speeds that factor in activity of traders” is an “improvement in utility logistics and power brokering technology…implement an inventive step beyond mere routine conventional steps.”
Examiner acknowledges the process according to amended independent claim 19—automating the routing and regulating transaction of utilities—is not readily taught by previously cited prior art. However, Applicant should note “[b]ecause they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP 2106.05(I). Additionally, Applicant should note well-understood, routine, and conventional (WURC) activity overlaps with other Step 2B considerations, particularly the improvement consideration. See MPEP 2106.05(d). As stated above in Step 2A—Prong II, there is no indication that the additional elements improves the functioning of a computer or improves any other technology or technical field. 
special purpose” of executing the abstract idea. Accordingly, unlike the court’s determination that “the structured graphical user interface improving accuracy of trader transactions by displaying bid and asked prices in a particular manner that prevents order entry at a changed price” was an improvement to technology, See MPEP 2016.05(a)(ii), the additional elements are recited at a high-level of generality such that “nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer,” is claimed. See MPEP 2106.05(I)(B). 
Examiner further recognizes Applicant claims the routing and regulating process is controlled automatically, however, the claims do not positively recite how the routing and regulating process is controlled automatically. For example, even if the process(es) is/are completed in real-time, according to claim 33, it is not apparent that the steps of regulating and/or routing is automatically controlled by the recited additional elements, e.g., a regulator automatically controlling the routing of energy upon the execution of the mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer.” Accordingly, Examiner respectfully disagrees the claimed invention is “an improvement in utility logistics and power brokering technology.” Therefore, as will be further discussed below in the detailed § 101 rejection, independent claim 19 and claims 21-33 are ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are found unpersuasive regarding subject matter eligibility under 35 U.S.C. § 101. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Singapore Patent Application No. SG10201809712X, filed on November 1, 2018. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 thru 33 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 19 and 21 thru 33 are directed to a method, i.e., a process. Accordingly, claims 19 and 21 thru 33 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 19, the claim, under its broadest reasonable interpretation, recites an abstract idea of “facilitating goods or service related activity.” (See PG Pub Specification, ¶ [0013]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the claim recite a method of organizing human activity:
rout[ing] and regulat[ing] transaction of utilities;
receiving a request…associated with a transaction of a utility from a requester…;
receiving…an energy information corresponding…to at least one provider;
…figure[ing] out the transaction based on the received request and the energy information;
providing at least one list of a plurality of routes connecting between the requester and at least on provider who, based on the energy information, can provide the utility to the requester;
analyzing the plurality of routes…by calculating costs for the routes based on the utility related information which is provided by at least one provider…and stored, wherein the cost calculation…is also based on the following mathematical expression:
             
                m
                i
                n
                 
                
                    
                        ∑
                        
                            i
                            ∈
                            
                                
                                    n
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                P
                                            
                                            
                                                i
                                            
                                        
                                        +
                                        P
                                        
                                            
                                                d
                                                e
                                                c
                                                a
                                                y
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                                ×
                                
                                    
                                        p
                                    
                                    
                                        i
                                    
                                
                                 
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            ∈
                                            
                                                
                                                    k
                                                    
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                        l
                                                        o
                                                        s
                                                        s
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                ×
                                                
                                                    
                                                        p
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                                +
                                                
                                                    
                                                        T
                                                        c
                                                        o
                                                        s
                                                        t
                                                    
                                                    
                                                        i
                                                        j
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
            
        
and wherein [n]={1 ,2,3, .. (n-1 }, n} is the set of providers, [k(i)] is the set of connected transmission lines between the requester and the at least one provider, p is the unit price, P is the power source, Tloss is the power loss in a transmission line (ij), Tcost is a cost of the transmission line (ij), i belongs to the set [n], i.e., {i} is a non-empty subset of [n], j belongs to the set [k(i)], i.e., {j} is a non-empty subset of [k(i)], and Pdecay is a power decay constant;
selecting…at least one route with the least calculated cost among the plurality of routes based on the analysis of the routes;
matching…the requester with a provider associated with the selected route upon receipt of the requester’s confirmation on the selected route;
executing…a…contract between the requester and the provider associated with the selected route; and
reserving…the utility associated with the provider associated with the selected route, to ensure that the reserved utility is provided to the requester instead of other requesters. 
For example, “a transaction of a product, which can include trading of a commodity in various industries had traditionally required at least bilateral involvement form production/creation of the goods or service to consumption by consumers,” is at least related to “fundamental economic practices” within the goods/services industry. (PG Pub Specification, ¶ [0004]). Moreover, the following is an example of “commercial interaction” in the goods and services industry, “the producer or trader to provide an optimal product offering to the consumer based on the consumer’s complex needs.” (PG Pub Specification, ¶ [0007]). Furthermore, calculating the optimal cost, e.g., the lowest cost, to route power from a utility to a requester and executing a contract between the utility and requester are at least related “fundamental economic practices” and “commercial interaction” in the goods and services industry. (See PG Pub Specification, ¶¶ [0078]-[0082]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Accordingly, claim 19, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Regarding independent claim 19, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a facilitating system computing device;” (ii) “a requester computing device,” (iii) “a regulator,” (iv) “a metering monitor,” (v) “a processor,” (vi) “a provider computing device,” (vii) “a database,” and (viii) “executing…a smart contract.” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the Specification discloses (i), (ii), and (vi) “may include, but not limited to, smartphone, desktop computer, laptop, tablet computer and wearable devices, in particular intelligent wearable devices such as a smart watch, smart glasses or mobile virtual reality headset.” (PG Pub Specification, ¶ [0087]). The Specification further discloses (iii) and (iv) as computing devices and/or entities of the computing devices that monitor or regulate energy at the provider. (PG Pub Specification, ¶ [0093]). The Specification further discloses (v) “may include at least one of a centralized processor, a decentralized process or a combination of them.” (PG Pub Specification, ¶ [0048]). The Specification further discloses (vii) “may include, but not limited to, a centralized database and a decentralized database such as a distributed ledger.” (PG Pub Specification, ¶ [0050]). The Specification further discloses (viii) as being executed “between the consumer 140, the producer 150, the transmission operator 160, and the storage operator 170.” (PG Pub Specification, ¶ [0082]). 
Consequently, although the additional elements (i) thru (viii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., storing, analysing, calculating, selecting, and matching data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) thru (viii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a 
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 19 is not integrated into a practical application. Consequently, independent claim 19 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (viii) to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the  independent claim 19 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 21 thru 33, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities.”
Although dependent claims 17 thru 20 further refine the abstract idea of their respective base claim, the claims do recite additional elements comprising:
Claim 26 recites (ix) “updating the database;” and
Claim 28 recites (x) “a centralized database or a decentralized database.”
Wherein, the additional elements (ix) and (x) under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality. For example, the specification discloses that (ix) is “to record the goods or service related activity” and “to record the energy related activity.” (PG Pub Specification, ¶¶ [0026] and [0066]). The specification further discloses (x) as being exemplified by a distributed ledgers and comprising “a plurality of blocks…stores the goods or services related information.” (PG Pub Specification, ¶ [0030]). Such that, when viewed as a whole/ordered combination, (ix) and (v) amount to no more than “apply it” (i.e., use of generic computers and generic computer components). See MPEP 2106.05(f).
Accordingly, for the same reasons in the Step 2A—Prong 2 analysis of independent claim 19, the limitations of dependent claims 26 and 28, when viewed as a dependent claims 26 and 28 are directed to an abstract idea and have been evaluated in Step 2B, see below. 
Moreover claims 21 thru 25, 27, and 29 thru 33 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in their respective base claims. For example: 
Claim 21 recites wherein the utility or perishable food related information includes at least one of the following: producer related information, transmission related information or storage related information;
Claim 22 recites further comprising the step of sorting, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 23 recites further comprising the step of filtering, by using the processor, the plurality of routes based on the utility or perishable food related information associated with the request, in order to select the at least one route;
Claim 24 recites further comprising the step of providing, by using the processor, the requester with options of the plurality of routes through the requester computing device, so that the requester can select the at least one route;
Claim 25 recites further comprising the step of sending, by using the processor, details of the selected route to the requester computing device, so that the requester can send a confirmation of the selected route to the processor;
Claim 27 recites further comprising the steps of receiving a feedback from the requester with regard to the provider associated with the selected route, by the processor which then records the feedback on the database; 
Claim 29 recites wherein the decentralized database includes a distributed ledger;
Claim 30 recites wherein the distributed ledger comprises a plurality of blocks, and each block of the plurality of blocks stores the utility or perishable food related information;
Claim 31 recites wherein the request contains at least one of the following information: desired location, capacity, time or duration;
Claim 32 recites wherein the method is competed within two minutes; and
Claim 33 recites where the method is completed in real-time.
Therefore, these claims, when viewed as a whole and ordered combination, recite and refine the same abstract idea as their respective base claim(s) by virtue of dependence. Accordingly, these claims do not change the analysis already presented above in regards to independent claim 19. Consequently, dependent claims 21 thru 25, 27, and 29 thru 33 are directed to an abstract idea and have been evaluated in Step 2B, see below.


Dependent Claims Step 2B:
The dependent claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (ix) and (x), are all recited at a high-level of generality to perform the italicized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent), and, thereby, the additional element(s) are not a practical application of the abstract idea. Wherein, the same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Consequently, dependent claims 21 thru 31 are not eligible subject matter under 35 U.S.C. § 101.
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Forbes, Pat. No. US 8,583,520 (Reference A of the attached PTO-892) relates to settlement for participation in an electric power grid;
Crabtree et al., Pub. No. US 2010/0332373 (Reference B of the attached PTO-892) relates to participation in energy-related markets;
Crabtree et al., Pub. No. US 2010/0218108 (Reference C of the attached PTO-892) relates to trading complex energy securities; and
Kodali et al., “Blockchain Based Energy Trading,” (Reference U of the attached PTO-892) relates to blockchain technology providing distributive and decentralized solutions for energy transactions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628